Citation Nr: 0406851	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

The veteran had active military service from January 1955 to 
November 1958.  He appears to claim having had periods of 
active or inactive duty for training, although specific 
training periods have not been substantiated.  

This matter is on appeal to the Board of Veterans' Appeals 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  The M&ROC denied entitlement 
to service connection for COPD.

The record shows that the veteran was scheduled to appear at 
a Board videoconference hearing in September 2003.  He 
cancelled his appearance and neither he nor his 
representative has advised the Board that he intended to 
reschedule the hearing.  The Board accordingly considers the 
request for such a hearing as withdrawn.  38 C.F.R. 
§ 20.702(d).

This appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).  

The M&ROC did provide the appellant with a development letter 
in July 2001 that substantially complied with the notice 
requirements of the VCAA on the issue on appeal, as clarified 
by Quartuccio, supra.  However, this notice was issued prior 
to the VA publication of implementing regulations.

The veteran asserts that COPD is related to a lung injury he 
claims to have sustained in a motor vehicle accident that 
occurred on his return from military training in 1972.  
Military medical records report a collapsed right lung by 
history on contemporaneous examinations.  The veteran has 
produced a statement from a witness to the accident.  However 
as yet his military status at that time has not been 
determined although the M&ROC has sought to clarify the 
matter through official channels but there is no response of 
record to the information the state Adjutant General (AG) 
forwarded to the "927 Military Personnel Office" in January 
2003.  In view of the record it appears there is sufficient 
evidence to warrant an examination since there is sufficient 
evidence of an injury linked to service and current evidence 
of COPD.  See Charles v. Principi, 16 Vet. App. 370 (2003). 

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations in light of this remand.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The representative's correspondence to the Board in March 
2003 advised the Board of the veteran's request that the case 
be remanded to the M&ROC to pursue additional evidence he 
maintained would substantiate his claim.  The letter referred 
to medical nexus evidence.  Accordingly, this case is 
REMANDED for the following action: 
1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should also follow up on 
the January 2003 request to clarify his 
duty status and other pertinent facts 
that the state AG forwarded in January 
2003 to assist VA.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 C.F.R. § 3.159(d).
5.  The VBA AMC should then arrange for a 
VA special pulmonary examination of the 
veteran by a specialist in respiratory 
diseases for the purpose of ascertaining 
the etiology of his COPD.  The claims 
file, copies of the previous and amended 
criteria for rating pulmonary disorders, 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.  The examiner must be 
requested to address the following 
medical issues:

Is it at least as likely as not that the 
veteran's COPD is related to service, 
including with respect to a collapsed 
lung reportedly sustained in 1972, or if 
preexisting service, was aggravated 
thereby?  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for COPD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for COPD, and may result in its 
denial.  38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

